DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-30, drawn to a compression garment for circulatory-related disorders, comprising a skin contacting layer, a second layer coupled to the skin contacting layer to form one or more independent generally toroidal macro-chambers, divided into a plurality of generally toroidal micro-chambers in direct communication with at least one other micro-chamber, one or more connectors supplying pressurized air to the chambers, and the coupling between the layers includes a weld profile defining the plurality of chambers, classified in A61H 9/0092 and A61H 2209/00.
II. Claims 31-35, drawn to a pneumatic spine for a compression garment with a plurality of valves, a plurality of connecting lines for independent pressurization, a cover assembly housing the plurality of valves and connecting lines, an opening for a portion of the primary connecting line, and the housing providing a water tight seal, classified in A61H 2201/0111 and A61H 2201/5002.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because independent claim 1 does not require the particulars of the pneumatic spine, and patentability of Invention I would depend primarily on the particular arrangement of the generally toroidal macro-chambers being divided into generally toroidal micro-chambers by a series of transverse and/or longitudinal welds defining micro-cells. Furthermore, even the dependent claims that recite some aspects of the pneumatic spine (i.e., claims 11-14, 23, and 24) do not include all of the particular details recited in claims 31-35. The subcombination of the pneumatic spine has separate utility such as being used with any pneumatic cuff with a plurality of chambers, regardless of whether the chambers being toroidal, divided into micro-chambers, or are formed by a weld profile.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a serious search and/or examination burden because Inventions I and II are directed towards distinct inventive concepts. Invention I focuses on the structural details of the series of macro-chambers, micro-chambers, and micro-cells as well as the welding that would be performed to create these chambers/cells in the particular manner claimed. As such, Invention I would be searched primarily in A61H 9/0092 and A61H 2209/00 and would require unique text search queries such as “weld[ing],” “toroid,” “micro-chamber,” “micro-cell,” and synonyms thereof. Invention II focuses on the structural details of the pneumatic spine that provides pressurized air to a group of inflatable bladders and the waterproof housing that allows portions of interconnecting lines to be protected. As such, Invention II would be searched primarily in A61H 2201/0111 and A61H 2201/5002 and would require unique text search queries such as “waterproof,” “valves,” “connecting lines,” “cover assembly,” “housing,” “exhaust valve,” and synonyms thereof.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	
	Additionally, further restriction is required:
Claim(s) 1 and 28 are generic to the following disclosed patentably distinct species: 
Species A: pressure garment utilizing a plurality of generally toroidal macro-chambers, each having a single row of generally toroidal micro-chambers connected along a single axis by continuous longitudinal welds to allow air to flow in a single direction (Figs. 57A-60).
Species B: A pressure garment utilizing a plurality of generally toroidal macro-chambers, each having a plurality of rows of generally toroidal micro-chambers having micro-cells connected by a series of discontinuous longitudinal welds to allow air to flow in a plurality of directions (Figs. 63A-68B).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species such as having a continuous longitudinal weld or discontinuous longitudinal weld to allow air to flow in a single direction, or multiple directions. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is a search and/or examination burden because the features of continuous versus discontinuous welds are mutually exclusive and would provide different functions of air movement which would potentially have different applications and/or uses. As such, different search queries would be required such as “continuous” or “uniform direction,” “lymphatic therapy” and a separate group of prior art references would likely be required for each species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785